Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The examiner does not believe a double patenting rejection is raised.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Zhong (20170168709).
Regarding claim 1, Zhong discloses a system for object-level tracking comprising: a processor and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: present a first frame in a series of pre-recorded frames; receive a first annotation of a first bounding region of an object in the first frame (pars. 34 and 41);
assign an object identifier associated with the first bounding region (pars. 45-47, creates a box based on object identifier); 

output the second bounding region (pars. 45-49); and 
maintain a prediction of the location of the object in subsequent frames using the object identifier (par. 45, propagating the bounding box). 
Regarding claim 2, see par. 34 and the rejection of claim 1. 
Regarding claim 3, see the rejection of claim 1 and pars. 45-47).
Regarding claims 4-5, see pars. 38 and 45-49, propagating the location. 
Regarding claim 6, see par. 38.
Regarding claim 10, see par. 43.
Regarding claims 19-20, see the rejection of claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7-9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Dai (2014/0347263).

Regarding claim 7, Zhong does not teach using a confidence score.

Dai teaches applying multiple trackers and choosing which tracker to use based on a confidence score in par. 79.

It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Zhong the ability to apply multiple trackers and choose the best one based on a confidence score. The reason is to improve the accuracy of the tracker.

Regarding claims 8-9, par. 79 teaches multiple trackers that are chosen based on the confidence score.
Regarding claim 11, see par. 62 of Dai which teaches using a threshold to determine if the object is in the frame.  
Regarding claim 18, see par. 69 of Dai which teaches neural networks and other learning means for object tracking.




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Dai (2014/0347263) in further view of Velozo (20150356345).

Regarding claim 13, Dai teaches using a threshold to determine if an object is off screen in par. 62.

It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Zhong the ability to apply multiple trackers and choose the best one based on a confidence score. The reason is to improve the accuracy of the tracker.

Velozo further teaches receiving user confirmation when a threshold is met in par. 52.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Zhong and Dai the ability to receive user confirmation as taught by Velozo.  The reason is to provide verification.






Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666